Citation Nr: 0409040	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-09 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to VA recognition of the appellant as the 
deceased veteran's surviving spouse for the purpose of 
receiving death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to June 
1966.  He died in November 1988.  The appellant is seeking 
benefits as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the appellant's claim for 
eligibility as the veteran's surviving spouse for death 
pension benefits.  The appellant testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge sitting in Washington, D.C., in September 
2003.


FINDINGS OF FACT

1.  The appellant was married to the veteran from November 
1979 until his death in November 1988.

2.  The competent evidence of record shows that the appellant 
remarried in August 1990.

3.  In April 2001, the appellant applied for death pension 
benefits, indicating she had been married only once.  Based 
upon this application, the RO granted the appellant death 
pension benefits in June 2001.

4.  The appellant and her second husband were divorced in 
January 2002, pursuant to proceedings commenced in October 
2001.




CONCLUSION OF LAW

Entitlement to VA recognition of the appellant as the 
deceased veteran's surviving spouse for the purposes of 
receiving death pension benefits is not established.  38 
U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.55 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to their marriage license, the veteran and the 
appellant married in November 1979.  The veteran's death 
certificate indicates that he died in November 1988.  A 
separate marriage certificate indicates the appellant 
remarried in August 1990.

In April 2001, the appellant filed her claim for death 
pension benefits as the surviving spouse of her deceased 
husband, the veteran.  In her claim, she indicated that she 
had only been married once and had not remarried since the 
death of the veteran.

Based on the information the appellant provided, the RO 
awarded her death pension benefits in June 2001.  In July 
2001, the appellant contacted the RO and informed them that 
at one point she almost remarried but did not.  However, 
there remained some question as to her marital status.  She 
informed the RO she intended to obtain an annulment.

In August 2001, the RO received the August 1990 marriage 
certificate, issued in the State of Washington, regarding the 
appellant and her second husband.  In correspondence dated 
that same month, the appellant indicated that she had 
believed she never married her second husband.  The two had 
intended to marry in August 1990, but they had an argument 
the same day as the ceremony, and she informed the minister 
that she had changed her mind about the marriage.  She said 
the minister informed her he would "take care of it."  She 
stated that she believed she was not married until a person 
in connection with her claim for food stamps informed her 
that her marriage was valid.  The appellant indicated her 
intention to file for an annulment.

A Petition for Dissolution of Marriage was filed by the 
appellant, as the Petitioner, in Washington State in October 
2001.  The Respondent, her second husband, indicated in a 
Joinder affixed thereto that he was in agreement with the 
entry of a decree in accordance with the petition, without 
further notice.

In January 2002, the appellant's divorce from her second 
husband was finalized, pursuant to a Decree of Dissolution 
issued in Washington State.  The Superior Court decreed, 
"The marriage of the parties is dissolved."  In May 2002, 
the RO informed the appellant that it had rejected her 
application for death pension benefits.  The RO informed her 
that reinstatement of death pension benefits was not allowed, 
by law, following dissolution of a second marriage.

In July 2002, the RO received a legal opinion as to the 
validity of the appellant's remarriage, in a memorandum from 
the VA Regional Counsel in Seattle.  The Regional Counsel 
advised that, given the facts of the case, the marriage 
between the appellant and her second husband had been valid 
under Washington State law.  The Regional Counsel noted that 
it appeared all proper formalities had been followed, 
including the filing of the Certificate of Marriage with the 
appropriate clerk's office, with signatures of the parties 
and the presiding clergyman.  Therefore, under Washington 
law, the burden would lie with the appellant to prove an 
irregularity in her marriage.  The Regional Counsel stated 
that the appellant had not satisfied that burden.  Moreover, 
the fact that she obtained a divorce is indicative that she 
was legally married under the law of the State which granted 
the divorce.


In her February 2003 substantive appeal, the appellant stated 
that she suffered from post-traumatic stress disorder and 
complicated mourning since the death of her husband.  She 
said that, once she found out that she was remarried, she 
contacted a lawyer who told her that she had been married too 
long to file for an annulment and instead would have to 
obtain a divorce.  She stated that she never believed or 
acted like she was her second husband's wife and trusted the 
minister who informed her he would handle terminating the 
marriage.

At the appellant's September 2003 videoconference hearing, 
she testified that she was shocked to discover she was 
remarried and she contacted the RO as soon as she found out.  
She had trusted the minister when he stated that he would 
take care of it.  She sought an annulment, but had been 
married too long and instead had to file for divorce.  During 
the hearing, the appellant stated that she and her ex-husband 
lived together, as roommates, and have lived in the same 
house since three months after the day of their wedding 
ceremony, with the exception of one year, during which her 
ex-husband was incarcerated.  She stated that she believed 
her second husband considered them to have been married, but 
that they never discussed it.  The appellant indicated she 
suffers from post-traumatic stress disorder (PTSD) and 
complicated mourning issues since the death of the veteran.

I.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

The Board notes, with respect to the VCAA, that the 
appellant's case turns on a legal matter, that of her marital 
status, and that medical records and examination reports are 
not pertinent to the Board's decision.  In addition, the 
appellant was advised, by virtue of a detailed February 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim for recognition as a 
surviving spouse in order to receive death pension benefits.  
We, therefore, believe that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (holding that remand pursuant to the 
VCAA is not required where "no reasonable possibility exists 
that any further assistance would aid the appellant" in 
substantiating the claim).



It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Death Pension Benefits

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veterans' benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2003).

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage: (i) was 
void, or (ii) has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party, or by collusion.  38 C.F.R. § 3.55 
(2003).  On or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided that 
the marriage: (i) has been terminated by death, or (ii) has 
been dissolved by a court with basic authority to render 
divorce decrees unless VA determines that the divorce was 
secured through fraud by the surviving spouse or by 
collusion.  Id.

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation (DIC), 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  Id.  On or after 
December 1, 1999, remarriage of a surviving spouse terminated 
by death, divorce, or annulment, will not bar the furnishing 
of benefits relating to medical care for survivors and 
dependents, educational assistance or housing loans, unless 
the Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  Id.

The Board recognizes that the above legal provisions may 
appear complicated, but the gist of the law as it applies to 
the present case is that the unremarried surviving spouse (in 
this case, the widow) of a wartime veteran has basic 
eligibility to apply for non-service-connected death pension, 
but upon remarriage she loses that eligibility.  Moreover, 
even if she later divorces, eligibility for death pension is 
not restored.  (As noted above, eligibility for DIC is 
restored by divorce, but that benefit may only be awarded 
when the death of the veteran was service-connected.)  The 
only exception is where the divorce resulted from proceedings 
commenced before November 1, 1990, which does not apply 
herein.

The appellant in this case married the veteran in November 
1979.  The veteran died in November 1988.  At the time of the 
veteran's death, the appellant qualified as a surviving 
spouse under 38 U.S.C.A. § 1541 and 38 C.F.R. § 3.50(b), 
because the veteran served during a period of war and the two 
were married and living together at the time of the veteran's 
death.

However, in August 1990, the appellant remarried.  The 
appellant asserts that she believed her remarriage never 
occurred, and the Board stresses that the appellant's 
sincerity and honesty are not in question.  Nevertheless, the 
Board must abide by State law to determine whether the 
appellant legally remarried.  The VA Regional Counsel, after 
evaluating the facts of the case, determined that under 
Washington State law, the appellant had indeed been married 
from August 1990 until the dissolution of her marriage by 
divorce in January 2002.  Moreover, her benefits cannot be 
reinstated under 3.55(a)(1) because her second marriage ended 
in divorce, not annulment.

Furthermore, while 38 C.F.R. § 3.55(a)(2) states that 
remarriage of a surviving spouse terminated before November 
1990 or terminated by legal proceedings commenced before 
November 1990 will not bar the furnishing of benefits to a 
surviving spouse, the Board notes that the appellant's 
divorce was not final until January 2002 and the proceedings 
leading to the dissolution of her marriage were not commenced 
until October 2001.  Therefore, she does not qualify for 
reinstatement of her status as the veteran's surviving spouse 
and cannot receive death pension benefits under 38 C.F.R. 
§ 3.55(a)(2) because divorce proceedings did not commence 
until after November 1990.

In addition, while 38 C.F.R. § 3.55(a)(3) and 38 C.F.R. 
§ 3.55(a)(4) provide for reinstatement of DIC, medical care, 
educational assistance, and housing loan benefits for 
surviving spouses following the dissolution of a remarriage, 
reinstatement of death pension benefits is not included.  
Therefore, the particular benefit the appellant seeks cannot 
be granted under either 38 C.F.R. § 3.55(a)(3) or 3.55(a)(4).

Since the appellant sought death pension benefits in 
particular, and the legal proceedings for the appellant's 
divorce from her second husband commenced after November 1, 
1990, she cannot now be recognized as the deceased veteran's 
surviving spouse for the purpose of receiving death pension 
benefits.  38 C.F.R. § 3.55(a)(2) (2003).  Therefore, 
although we are deeply sympathetic with the appellant's loss 
of her husband, the veteran, where the law and not the 
evidence is dispositive, the appeal must be denied.  Sabonis, 
supra, 6 Vet. App. at 426.

The Board appreciates the appellant's forthright testimony at 
her hearing before the undersigned.  She has asserted that 
she suffers from PTSD and mourning issues due to the death of 
the veteran, but there is no indication that she has been 
found to be other than of sound mind under State law in 
either her remarriage or her divorce.  It appears clear that 
she had no ill intent in this matter, but simply did not 
recognize the legal consequences of her acts.  Nevertheless, 
the evidence preponderates against recognition of the 
appellant as the veteran's surviving spouse for the purpose 
of eligibility for death pension benefits, the benefit-of-
the-doubt doctrine is inapplicable, and the benefit sought 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Entitlement to VA recognition of the appellant as the 
deceased veteran's surviving spouse for the purpose of 
receiving death pension benefits is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



